Citation Nr: 1037043	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  06-03 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased rating higher than 50 percent for 
bilateral hearing loss.

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to November 
1977.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  That rating decision granted an increased evaluation 
of 20 percent for the Veteran's bilateral hearing loss.  In a 
September 2008 rating decision, an even higher evaluation of 50 
percent was granted.  This action did not satisfy the Veteran's 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In March 2009, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of that 
proceeding is of record.

The issue of entitlement to an increased rating in excess of 50 
percent for bilateral hearing loss is addressed herein.  The 
issue of entitlement to a total disability rating based on 
individual unemployability due to service-connected disability 
(TDIU) is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.


FINDING OF FACT

The Veteran's bilateral hearing loss is manifested by no more 
than Level VIII hearing loss in each ear.


CONCLUSION OF LAW

The criteria for an initial rating higher than 50 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.385, 4.85, Diagnostic Code 6100, 4.86 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

The Court has held that the plain language of 38 U.S.C.A. § 
5103(a) requires that notice to a claimant pursuant to the VCAA 
be provided "at the time" that, or "immediately after," VA 
receives a complete or substantially complete application for VA-
administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 
119 (2004).

The record reflects that the Veteran was provided with the notice 
required under the VCAA by letter mailed in September 2004.  
Although he was not provided with notice regarding effective-date 
element of the claim until May 2008, after the initial 
adjudication of the claim, the Board finds that there is no 
prejudice to the Veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In this regard, the Board notes that following the 
provision of the required notice and completion of all indicated 
development, the claim was readjudicated in September 2008.  
There is no indication in the record or reason to believe that 
the ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an earlier 
time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A 
timing error may be cured by a new VCAA notification followed by 
a readjudication of the claim).

The record also reflects that the Veteran has been afforded 
appropriate VA examinations.  The Board notes that the Court has 
held that VA audiological examiners must not only report their 
objective findings but also fully describe the functional effects 
caused by hearing loss disability in the final examination 
report.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  
Here, the functional effects of the Veteran's bilateral hearing 
loss were not described in either of the VA audiological 
examination reports of record.  Those effects were addressed at 
length, however, at the March 2009 hearing when the Veteran 
described the impact of his disability on his daily life.  He 
testified that he frequently must ask people to repeat themselves 
and that he may not hear people when they shout to him.  He also 
testified that he must pay special attention when driving if he 
is surrounded by loud music and that he has been unable to pass 
physical examinations when seeking employment because of his 
defective hearing.  In light of this evidence addressing the 
functional effects of the Veteran's bilateral hearing loss, the 
Board finds that the lack of discussion of functional impairment 
in the VA audiological examination reports results in no 
prejudice to the Veteran.

Finally, the record reflects that service treatment records and 
all available post-service medical evidence identified by the 
Veteran have been obtained.  Neither the Veteran nor his 
representative has identified any outstanding evidence that 
should be obtained to substantiate the claim.  The Board also is 
unaware of any such outstanding evidence.

In sum, the Board is satisfied that any procedural errors in the 
originating agency's development and consideration of the claim 
were insignificant and non-prejudicial to the Veteran.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).

The rating schedule establishes 11 auditory hearing acuity levels 
based on average puretone thresholds and speech discrimination.  
See 38 C.F.R. § 4.85.

Table VI, "Numeric Designation of Hearing Impairment Based on 
Puretone Threshold Average and Speech Discrimination," is used 
to determine a Roman numeral designation (I through XI) for 
hearing impairment based on a combination of the percent of 
speech discrimination (horizontal rows) and the puretone 
threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and puretone threshold average intersect.  
38 C.F.R. § 4.85(b).

Table VIa, "Numeric Designation of Hearing Impairment Based Only 
on Puretone Threshold Average," is used to determine a Roman 
numeral designation (I through XI) for hearing impairment based 
only on the puretone threshold average.  This table is used when 
the examiner certifies that use of the speech discrimination test 
is not appropriate because of language difficulties, inconsistent 
speech discrimination scores, etc., or when indicated under 
38 C.F.R. § 4.86.  38 C.F.R. § 4.85(c).

The "puretone threshold average," as used in Tables VI and VIa, 
is the sum of the puretone thresholds at 1000, 2000, 3000, and 
4000 Hertz divided by four.  This average is used in all cases, 
including those contemplated in 38 C.F.R. § 4.86, to determine 
the Roman numeral designation for hearing impairment from Table 
VI or VIa.  38 C.F.R. § 4.85(d).

Table VII, "Percentage Evaluations for Hearing Impairment," is 
used to determine the percentage evaluation by combining the 
Roman numeral designations for hearing impairment of each ear. 
 The horizontal rows represent the ear having the better hearing, 
and the vertical columns the ear having the poorer hearing.  The 
percentage evaluation is located at the point where the row and 
column intersect.  38 C.F.R. § 4.85(e).

Exceptional patterns of hearing impairment are subject to the 
provisions set forth in 38 C.F.R. § 4.86.  Under 38 C.F.R. 
§ 4.86(a), when the puretone threshold at each of the four 
specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  Under 38 C.F.R. 
§ 4.86(b), when the puretone threshold is 30 decibels or less at 
1,000 Hertz and 70 decibels or more at 2,000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral then will be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2009) and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the Veteran's 
service-connected bilateral hearing loss.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not adequate 
for rating purposes.  Moreover, the Board is of the opinion that 
this case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and findings 
pertaining to this disability.

The pertinent evidence from the period under appeal includes the 
reports of VA audiological exams performed in September 2004 and 
February 2008.

The September 2004 examination report yielded puretone thresholds 
in decibels (dbs) for the four frequencies used for VA evaluation 
as follows:

Hertz (Hz)	|1000	|2000	|3000	|4000	|Average
Right		|25	|75	|100	|100	|75
Left		|20	|65	|85	|90	|65

Speech recognition ability was measured at 76 percent in both 
ears.

These examination findings correspond to Level IV hearing in the 
left ear and Level V hearing in the right ear, pursuant to Table 
VI.  In the right ear, however, the puretone threshold at 1,000 
Hertz was less than 30 dbs and the puretone threshold at 2,000 
Hertz was more than 70 dbs.  These findings constitute an 
exceptional pattern of hearing under 38 C.F.R. § 4.86(b).  As 
directed by 38 C.F.R. § 4.86(b), applying these results to Table 
VIa results in a higher numeral, or Level VI hearing.  That 
numeral is then elevated to the next higher Roman numeral, or 
Level VII hearing.  Application of the Level IV hearing in the 
Veteran's left ear and the Level VII hearing in his right ear to 
Table VII yields a 20 percent rating.

The February 2008 examination report yielded puretone thresholds 
in dbs for the four frequencies used for VA evaluation as 
follows:

Hertz (Hz)	|1000	|2000	|3000	|4000	|Average
Right		|25	|80	|105	|95	|76
Left		|30	|70	|85	|85	|67.5

Speech recognition ability was measured at 64 percent in both 
ears.

These examination findings constitute exceptional patterns of 
hearing in both ears under 38 C.F.R. § 4.86(b) since the puretone 
thresholds at 1,000 Hertz in both ears are 30 dbs or less and the 
puretone thresholds at 2,000 Hertz in both ears are 70 dbs or 
more.  For both ears, these findings correspond to Level VII 
hearing using Table VI, or to Level VI hearing in the right ear 
and Level V hearing in the left ear using Table VIa.  Pursuant to 
38 C.F.R. § 4.86(b), the higher numerals, or Level VII hearing, 
are elevated to the next higher Roman numerals, or Level VIII 
hearing.  Application of Level VIII hearing for both ears to 
Table VII yields a 50 percent rating.

In sum, the record establishes that the hearing in either of the 
Veteran's ears has been no worse than Level VIII at any time 
during the appeal period.  The Board acknowledges the Veteran's 
statements regarding the effects of his disability on his life 
and notes that he is competent to report the effects he has 
personally observed.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  However, as discussed above, disability ratings for 
hearing loss are derived from a mechanical application of the 
rating schedule to the numeric designations resulting from 
audiometric testing.  See Lendenman v. Principi, 3 Vet. App. 345 
(1992).

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
Veteran's bilateral hearing loss warranted a rating in excess of 
50 percent.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Extra-schedular Consideration

The Board also has considered whether this case should be 
referred to the Director of the Compensation and Pension Service 
for extra-schedular consideration.  In determining whether a case 
should be referred for extra-schedular consideration, the Board 
must compare the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided in 
the rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated by 
the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration is 
required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Here, there is no indication that the Veteran's bilateral hearing 
loss presents such an exceptional disability picture that the 
available schedular evaluation is inadequate.  The Veteran 
testified in March 2009 that his disability impairs his ability 
to hear noises and discern speech, but such impairment is 
contemplated by the 50 percent rating assigned under Diagnostic 
Code 6100.  Moreover, there is no evidence that he has been 
hospitalized for treatment of his bilateral hearing loss or that 
it results in marked interference with employment.  Although the 
Veteran testified that he last worked in 2003 after the bus he 
drove was involved in an accident, he also testified that he did 
not cause the accident.  Moreover, the record indicates that the 
Veteran has other disorders, including an arm injury, that may 
interfere with employment.

In sum, there is no indication in the record that the average 
industrial impairment from the Veteran's bilateral hearing loss 
would be in excess of that contemplated by the 50 percent rating.  
Accordingly, the Board has concluded that referral of this case 
for extra-schedular consideration is not in order.


ORDER

Entitlement to an increased rating higher than 50 percent for 
bilateral hearing loss is denied.


REMAND

The Veteran testified in March 2009 that he last worked in 2003 
and that his bilateral hearing loss prevents him from obtaining 
new employment.  He stated that he has been interviewed for 
several jobs but has not been selected for them because his 
hearing loss prevents him from passing physical examinations.  He 
also specifically indicated that he desired a 100 percent, or 
total, rating for his disability.

The Board finds that the Veteran's hearing testimony raises the 
issue of entitlement to a TDIU.  As the Court explained in Rice 
v. Shinseki, 22 Vet. App. 447 (2009), when evidence of 
unemployability is submitted at the same time that a veteran is 
appealing the rating assigned for a disability, a claim for TDIU 
will be considered part and parcel of the claim for benefits for 
the underlying disability.

A claim for a TDIU has not yet been adjudicated by the agency of 
original jurisdiction (AOJ).  Since the Veteran must be provided 
with the required notice and since additional development of the 
record must be undertaken, the issue of entitlement to a TDIU 
must be remanded. 

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should consider whether the 
Veteran is entitled to a TDIU due to 
service-connected disability.  The Veteran 
should be provided with notice of the 
criteria necessary to substantiate a claim 
for a TDIU under 38 C.F.R. § 4.16(a) and 
38 C.F.R. § 4.16(b).

He also should be afforded a VA 
examination by a physician with 
appropriate expertise to determine whether 
he is unable to secure or follow a 
substantially gainful occupation as a 
result of service-connected disability.  
The claims folders must be made available 
to and be reviewed by the examiner, and 
any indicated studies should be performed.  

The examiner should identify the 
impairments resulting from the Veteran's 
service-connected disability, discuss the 
impact of those disability on his ability 
to work, and specifically state an opinion 
as to whether the service-connected 
disability is sufficient to render him 
unemployable.  The rationale for all 
opinions expressed also must be provided.

2.  The AOJ also should undertake any 
development it determines to be warranted. 

3.  If the benefit sought is not granted 
to the Veteran's satisfaction and if he 
perfects a timely appeal with respect to 
that issue, the case should be returned to 
the Board for further appellate action.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


